Dibell, J.
Defendant was convicted of incest with his sister and appeals.
1. The evidence upon which the defendant was convicted was the testimony of his sister and his confession. One accused of crime cannot be convicted upon the uncorroborated testimony of an accomplice nor upon his own confession. G. S. 1913, §§ 8462, 8463. But the testimony of an accomplice is corroborated by the confession of the accused, and he may he convicted on such testimony and his confession. State v. Christianson, 131 Minn. 276, 154 N. W. 1095; 3 Wigmore, Ev. § 2059.
2. The defendant’s sister testified when on the witness stand that at the time of the birth of her child, claimed to be the result of her incestuous intercourse with her brother, she said another person was its father. Two witnesses testified that she made such an admission. An objection to a question intended to elicit the fact that she was frequently in company with this person at a time which might be material was sustained, and a formal offer of proof, not definitely covering the material date, was refused. The proffered evidence was competent, but in view of the character of the evidence in the case its exclusion cannot be held prejudicial error.
Judgment affirmed.